Shulman, Judge.
Defendants appeal on the general grounds their convictions of the offense of armed robbery. We affirm.
Submitted September 15, 1980
Decided October 8, 1980.
Clayton Jones, Jr., for appellant (case no. 60408).
Jerry W. Brimberry, for appellant (case no. 60409).
William S. Lee, District Attorney, for appellee.
Defendants were charged with taking the sum of $59 from the prosecutrix (a cab driver) and Vet Cab Company by use of a pistol. In view of the prosecutrix’ eyewitness identification of the defendants as the passengers who robbed her of the money at gunpoint, we find no merit in appellants’ contentions that there was no evidence to support the jury’s determination of guilty. On the basis of such testimony, a rational trier of fact could reasonably have' found defendants guilty beyond a reasonable doubt of the offense charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
The fact that the only evidence connecting defendants with the offense may have been the prosecutrix’ testimony does not demand a contrary result. See, e.g., Ison v. State, 142 Ga. App. 783 (2) (237 SE2d 17).
The judgment of the trial court is therefore affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.